DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims


Claims 1-14 are presented for examination. Examiner has established and objection for claims 1-14,  § 112 rejection for claim 4, § 101 rejection for claims 1-14, and § 103 rejections for claims 1-14 in the instant Office action. 

Claim Objections



Claim 1 is objected to because of the following recitation: “an intermediary server comprising at least one processor and non-transient memory that stores program instructions which, when executed by the at least one processor.” There should be an indefinite article before “non-transient memory” and the recitation should read: “an intermediary server comprising at least one processor and a non-transient memory that stores program instructions which, when executed by the at least one processor.” 

Claims 2-14 are objected to because each claim contains a following informality: “The system of Claim 1.” The word “claim” should not be capitalized and the recitation should read: “The system of claim 1.”

Claim Rejections - 35 USC § 112







The following is a quotation of 35 U.S.C. § 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 4 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 4 recites a limitation “the passage” in “the passage of a predetermined increment of time.” There is an insufficient antecedent basis for this limitation in claims 1 and 4.

Claim Rejections - 35 USC § 101







35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  








The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-14 is a system, which is one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-14 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-14, however, recite an abstract idea of facilitating partial synchronization of a user file list with a confidential file list and eliminating duplicative file transfer. The creation of facilitating partial synchronization of a user file list with a confidential file list and eliminating duplicative file transfer, as recited in the independent claim 1 belongs to certain methods of organizing human activity (i.e., commercial interactions) that are found by the courts to be abstract ideas. The limitations in independent claim 1, which set forth or describe the recited abstract idea, are the following steps: “in response to each notice, updating the confidential file list to include the file,” “identifying a first set of files, including at least one file, that are present in both the confidential file list and the user file list,” “identifying a second set of files present only in the confidential file list and not in the user file list,” and “causing transmission of up to the specific number of files only from the second set of files to the second computing device and preventing transmission of any files from the first  set of files, thereby ensuring that no network resources are wasted transmitting a file that would be a duplicate of a file on the second computing device and ensuring that a user of the second computing device is unable to determine every file listed in the confidential file list.”
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 1 recites additional limitations: “a database” and “an intermediary server comprising at least one processor and non-transient memory that stores program instructions.” These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the following limitations recite insignificant extra solution activity (for example, data gathering): “storing the confidential file list,” “receiving a notice after a first computing device is used to access a file not already listed in the confidential file list and to display the file to a user of the first computing device,” “receiving a request transmitted from a second computing device for a specific number of files less than an entirety of the confidential file list to be provided from the confidential file list,” and “receiving from the second computing device a user file list identifying existing files already accessible by the second computing device”.” These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claim 1 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	














Step 2B of the Test: The additional elements of independent claim 1 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
[0040] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

[0044] These computer readable program instructions may be provided to a processor of a general-purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks. These computer readable program instructions may also be stored in a computer readable storage medium that can direct a computer, a programmable data processing apparatus, and/or other devices to function in a particular manner, such that the computer readable storage medium having instructions stored therein comprises an article of manufacture including instructions which implement aspects of the function/act specified in the flowchart and/or block diagram block or blocks. 
This is a description of general-purpose computer. Further, the elements of “receiving” and “storing” information amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of “receiving” and  “storing” information were considered as insignificant extra-solution activity in Step 2A – Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claim 1 receives information over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claim 1 store information in memory. The courts have recognized “storing” and “receiving” information functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claim 1 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-14 depend on independent claim 1. The elements in dependent claim 1, which set forth or describe the abstract idea, are: “the database also stores secondary information related to each of the tiles of the confidential file list, and the program instructions further cause the at least one processor to cause transmission of the secondary information related to each of the specific number of files only from the second set of files to the second computing device before causing transmission of the specific number of files only from the second set of files to the second computing device” (claim 2 – insignificant extra solution activity), “the confidential file list is updated in real time when the first computing device is used to access a file not already listed in the confidential file list” (claim 3 – further narrowing the abstract idea), “the confidential file list is updated periodically upon the passage of a predetermined increment of time to include files not already listed in the confidential file list that were accessed by the first computing device” (claim 4 – further narrowing the abstract idea), “the confidential file list is updated in response to an action taken by a user of the first computing device” (claim 5 – further narrowing the abstract idea), “the specific number of files only from the second set of tiles are selected from among the second set of files based at least in part on frequency of access of the files via the first computing device” (claim 6 – further narrowing the abstract idea), “the specific number of files only from the second set of files are selected from among the second set of files based at least in part on recency of access via the first computing device” (claim 7 – further narrowing the abstract idea), “the specific number of files only from the second set of files are randomly selected from among the second set of files” (claim 8 – further narrowing the abstract idea), “the specific number of files only from the second set of files are selected from among the second set of files based at least in part on similar categorizations of the files to files in the user file list” (claim 9 – further narrowing the abstract idea), “a plurality of computing devices, including the first computing device, are used to access and display files; a plurality of confidential file lists are stored in the database; each confidential file list is corresponding to one computing device of the plurality of computing devices; each of the plurality of confidential file lists are updated in response to the use of their corresponding computing device to access and display a file; the intermediary server receives a request transmitted from the second computing device for the specific number of files to come from any of the plurality of confidential file lists; and the transmission of the specific number of files does not indicate which of the confidential file lists had contained the specific number of tiles” (claim 10 –  “storing,” “transmitting,” and “receiving” are insignificant extra solution activity; other limitations are further narrowing the abstract idea), “in response to one or more files being deleted from the confidential file list, the one or more files remain on the second computing device” (claim 11 – further narrowing the abstract idea), “the notice is a pull notification initiated by the intermediary server, and the first computing device includes software waiting to send the pull notification in response to receiving a message from the intermediary server” (claim 12 – further narrowing the abstract idea), “a particular application is provided to run on the first computing device and track files that are accessed and displayed, and to facilitate transmission of the notice to the intermediary server” (claim 13 – further narrowing the abstract idea), and “a second particular application is provided to run on the second computing device and facilitate download of files identified by the intermediary server and selected to be among the specific number of files” (claim 14 – further narrowing the abstract idea). 
Conclusion of Dependent Claims Analysis: Dependent claims 2-14 do not correct the deficiencies of independent claim 1 and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-14 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.

Claim Rejections - 35 USC § 103
















The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Karamchedu (2014/0282886 A1) in view of Khedouri (2012/0139938 A1).

As to claim 1, Karamchedu shows a database storing the confidential file list (Karamchedu: page 1, ¶ 14; and page 5, ¶ 47); and an intermediary server comprising at least one processor and non-transient memory that stores program instructions (Karamchedu: page 5, ¶ 45) which, when executed by the at least one processor, cause the at least one processor to: receiving a request transmitted from a second computing device for a specific number of files less than an entirety of the confidential file list to be provided from the confidential file list (Karamchedu: page 3, ¶¶ 26-27); receiving from the second computing device a user file list identifying existing files already accessible by the second computing device (Karamchedu: page 3, ¶ 30); identifying a first set of files, including at least one file, that are present in both the confidential file list and the user file list (Karamchedu: page 3, ¶ 30); identifying a second set of files present only in the confidential file list and not in the user file list (Karamchedu: page 3, ¶ 30); and causing transmission of up to the specific number of files only from the second set of files to the second computing device and preventing transmission of any files from the first  set of files, thereby ensuring that no network resources are wasted transmitting a file that would be a duplicate of a file on the second computing device and ensuring that a user of the second computing device is unable to determine every file listed in the confidential file list (Karamchedu: page 4, ¶ 36).
	Karamchedu does not show receiving a notice after a first computing device is used to access a file not already listed in the confidential file list and to display the file to a user of the first computing device; and in response to each notice, updating the confidential file list to include the file. Khedouri shows receiving a notice after a first computing device is used to access a file not already listed in the confidential file list and to display the file to a user of the first computing device (Khedouri: page 6, ¶ 54; and pages 15-16, ¶ 149); and in response to each notice, updating the confidential file list to include the file (Khedouri: page 6, ¶ 54; and pages 15-16, ¶ 149). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Karamchedu by receiving a notice after a first computing device is used to access a file not already listed in the confidential file list and to display the file to a user of the first computing device; and in response to each notice, updating the confidential file list to include the file of Khedouri in order to provide for management of content (Khedouri: page 1, ¶ 3).

As to claim 2, Karamchedu in view of Khedouri shows all the elements of claim 1. Karamchedu also shows the database also storing secondary information related to each of the tiles of the confidential file list (Karamchedu: page 3, ¶ 30); and the program instructions further causing the at least one processor to cause transmission of the secondary information related to each of the specific number of files only from the second set of files to the second computing device before causing transmission of the specific number of files only from the second set of files to the second computing device (Karamchedu: page 4, ¶ 36).  

As to claim 3, Karamchedu in view of Khedouri shows all the elements of claim 1. Karamchedu does not show the confidential file list being updated in real time when the first computing device is used to access a file not already listed in the confidential file list. Khedouri shows the confidential file list being updated in real time when the first computing device is used to access a file not already listed in the confidential file list (Khedouri: page 7, ¶ 66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Karamchedu by the confidential file list being updated in real time when the first computing device is used to access a file not already listed in the confidential file list of Khedouri in order to provide for management of content (Khedouri: page 1, ¶ 3).

As to claim 4, Karamchedu in view of Khedouri shows all the elements of claim 1. Karamchedu does not show the confidential file list being updated periodically upon the passage of a predetermined increment of time to include files not already listed in the confidential file list that were accessed by the first computing device. Khedouri shows the confidential file list being updated periodically upon the passage of a predetermined increment of time to include files not already listed in the confidential file list that were accessed by the first computing device (Khedouri: page 3, ¶ 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Karamchedu by the confidential file list being updated periodically upon the passage of a predetermined increment of time to include files not already listed in the confidential file list that were accessed by the first computing device of Khedouri in order to provide for management of content (Khedouri: page 1, ¶ 3).

As to claim 5, Karamchedu in view of Khedouri shows all the elements of claim 1.  Karamchedu does not show the confidential file list being updated in response to an action taken by a user of the first computing device. Khedouri shows the confidential file list being updated in response to an action taken by a user of the first computing device (Khedouri: page 6, ¶ 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Karamchedu by the confidential file list being updated in response to an action taken by a user of the first computing device of Khedouri in order to provide for management of content (Khedouri: page 1, ¶ 3).

As to claim 6, Karamchedu in view of Khedouri shows all the elements of claim 1. Karamchedu also shows that the specific number of files only from the second set of tiles are selected from among the second set of files based at least in part on frequency of access of the files via the first computing device (Karamchedu: pages 4-5, ¶ 38).  

As to claim 7, Karamchedu in view of Khedouri shows all the elements of claim 1. Karamchedu also shows that the specific number of files only from the second set of files are selected from among the second set of files based at least in part on recency of access via the first computing device (Karamchedu: pages 4-5, ¶ 38).  

As to claim 8, Karamchedu in view of Khedouri shows all the elements of claim 1. Karamchedu also shows that the specific number of files only from the second set of files are randomly selected from among the second set of files (Karamchedu: pages 4-5, ¶ 38).  

As to claim 9, Karamchedu in view of Khedouri shows all the elements of claim 1. Karamchedu also shows that the specific number of files only from the second set of files are selected from among the second set of files based at least in part on similar categorizations of the files to files in the user file list (Karamchedu: pages 4-5, ¶ 38).  

As to claim 10, Karamchedu in view of Khedouri shows all the elements of claim 1. Karamchedu also shows a plurality of computing devices, including the first computing device, are used to access and display files (Karamchedu: page 1, ¶ 9); a plurality of confidential file lists are stored in the database (Karamchedu: page 1, ¶ 14); each confidential file list corresponding to one computing device of the plurality of computing devices (Karamchedu: page 1, ¶ 14); the intermediary server receives a request transmitted from the second computing device for the specific number of files to come from any of the plurality of confidential file lists (Karamchedu: page 3, ¶¶ 26-27); and the transmission of the specific number of files does not indicate which of the confidential file lists had contained the specific number of files (Karamchedu: page 4, ¶ 36). 
Karamchedu does not show each of the plurality of confidential file lists being updated in response to the use of their corresponding computing device to access and display a file. Khedouri shows each of the plurality of confidential file lists being updated in response to the use of their corresponding computing device to access and display a file (Khedouri: page 6, ¶ 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Karamchedu by each of the plurality of confidential file lists being updated in response to the use of their corresponding computing device to access and display a file of Khedouri in order to provide for management of content (Khedouri: page 1, ¶ 3). 

As to claim 11, Karamchedu in view of Khedouri shows all the elements of claim 1. Karamchedu also shows that in response to one or more files being deleted from the confidential file list, the one or more files remain on the second computing device (Karamchedu: page 5, ¶ 40).  



As to claim 12, Karamchedu in view of Khedouri shows all the elements of claim 1. Karamchedu does not show that the notice is a pull notification initiated by the intermediary server, and the first computing device includes software waiting to send the pull notification in response to receiving a message from the intermediary server. Khedouri shows that the notice is a pull notification initiated by the intermediary server, and the first computing device includes software waiting to send the pull notification in response to receiving a message from the intermediary server (Khedouri: pages 7-8, ¶ 66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Karamchedu by the notice being a pull notification initiated by the intermediary server, and the first computing device includes software waiting to send the pull notification in response to receiving a message from the intermediary server of Khedouri in order to provide for management of content (Khedouri: page 1, ¶ 3). 
 
As to claim 13, Karamchedu in view of Khedouri shows all the elements of claim 1. Karamchedu does not show that a particular application is provided to run on the first computing device and track files that are accessed and displayed, and to facilitate transmission of the notice to the intermediary server. Khedouri shows that a particular application is provided to run on the first computing device and track files that are accessed and displayed, and to facilitate transmission of the notice to the intermediary server (Khedouri: page 4, ¶ 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Karamchedu by a particular application being provided to run on the first computing device and track files that are accessed and displayed, and to facilitate transmission of the notice to the intermediary server of Khedouri in order to provide for management of content (Khedouri: page 1, ¶ 3). 

As to claim 14, Karamchedu in view of Khedouri shows all the elements of claim 1. Karamchedu also shows a second particular application is provided to run on the second computing device and facilitate download of files identified by the intermediary server and selected to be among the specific number of files (Karamchedu: page 4, ¶ 36).

Conclusion

















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Barraclough (9,400,875 B1) discloses: “The transfer of protected content from a content source to a remote packet-based device is effected.”

Kothandaraman (2005/0080801 A1) discloses: “[T]ransactionally deploying content across multiple machines in a network environment automates and synchronizes secure and reliable distribution of digital assets to multiple network locations.”

McCleskey (2005/0021398 A1) discloses: “Downloading digital content over a network.”


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691